Citation Nr: 0014935	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach and bowel 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This appeal originally arises from an April 
1995 rating decision of the Department of Veterans Affairs 
(VA), North Little Rock, Arkansas, regional office (RO).  
That rating decision denied the veteran's claim for special 
monthly pension. 

In June 1997 and March 1999, the Board of Veterans' Appeals 
(Board) remanded the case for additional development.  A 
November 1999 rating action continued the prior denials.

A separate November 1999 rating decision, which has also been 
appealed, held that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a stomach and bowel disorder.


FINDINGS OF FACT

1.  The veteran's current disabilities, which are non-service 
connected, include diabetes mellitus, rated as 40 percent 
disabling; residuals of fusion of lumbosacral spine, rated as 
40 percent disabling; left below knee amputation due to 
diabetes mellitus, rated as 40 percent disabling; and 
mediastinum mass, rated as 30 percent disabling.  His 
combined disability rating is 90 percent.

2.  The veteran is neither blind nor a patient in a nursing 
home.

3.  The impairment resulting from the veteran's disabilities 
does not prevent him from caring for his daily personal needs 
without the assistance of others, including feeding himself 
and attending to the wants of nature.

4.  The veteran does not have a single disability which is 
evaluated as 100 percent disabling. 

5.  The RO, by a rating decision dated in October 1990, 
denied service connection for stomach trouble on the basis 
that there was no evidence of a current disability and no 
indication of a chronic gastrointestinal disorder during 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

6.  The evidence added to the record since the RO's decision 
of October 1990 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
a current gastrointestinal disorder which is attributable to 
his period of service.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension based on the 
need for the regular aid and attendance of another have not 
been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5107(a) (West 
1991); 38 C.F.R. §§ 3.351(b), (c), 3.352(a) (1999).

2.  The requirements for special monthly pension benefits 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1502(c), 1521(e), 5107(a) (West 1991); 38 C.F.R. § 3.351(d) 
(1999).

3.  The RO denied service connection for stomach trouble in 
October 1990; new and material evidence has not been 
submitted, and the veteran's claim for service connection for 
residuals of a stomach and bowel disorder has not been 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The veteran's nonservice connected disabilities have been 
evaluated at a combined 90 percent rate.  The veteran 
contends that he requires the aid and attendance of another 
person due to his multiple disabilities, particularly his 
left lower leg amputation, which he states requires him to 
use a wheelchair or walker.  

Pursuant to the Board's last remand, the veteran was 
scheduled for VA examinations in April 1999.  Review of the 
record indicates that the veteran apparently informed the VA 
Medical Center that he would not report for the examinations 
and that he was withdrawing his claim for special monthly 
pension.  The RO sent the veteran a letter in May 1999 at his 
address of record.  This letter requested the veteran to 
return an enclosed VA Form 21-4138 indicating a desire to 
withdraw his claim within 60 days if he did not wish his 
claim to be sent to the Board.  The veteran did not respond 
to that letter.  (Instead, he submitted a VA Form 21-4138 in 
May 1999 which requested service connection for a stomach and 
bowel disorder; there was no mention of the special monthly 
pension claim.)  Accordingly, the Board will consider the 
claim for special monthly pension based on the record as it 
now stands.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
U.S.C.A. § 1502(b), (West 1991); 38 C.F.R. § 3.351(c) (1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in § 3.352(a).  In such a case, the 
veteran must show that he is disabled and in need of regular 
aid and attendance in carrying out the functions of his 
everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of this paragraph "bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.

The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. §3.352(a) (1999).

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits by reason of being 
housebound.  In such a case, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17), the veteran 
must demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 38 
C.F.R. §§ 3.351(d) (1999).

In reviewing the evidence in this case, the Board observes 
that the veteran has not satisfied the criteria required for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.

The record indicated that the veteran underwent a left below 
knee amputation in September 1994.  A VA amputee clinic noted 
dated in March 1995 indicated that the veteran ambulated 
behind a wheelchair or used a walker in his house.  The 
veteran stated that he was quite active around his house 
without difficulties.  An April 1996 outpatient treatment 
note indicated that the veteran was able to adequately 
ambulate with his walker.  A VA prosthetic training report 
dated in April 1996 noted that the veteran was fairly 
independent with respect to his activities of daily living, 
transfer and ambulation with his walker.  A March 1998 report 
from the Eye Care Center, P.C., noted that the veteran's best 
corrected vision was 20/80 in the right eye and 20/40 in the 
left eye.  His diabetes mellitus has been described as poorly 
controlled.

As illustrated by the foregoing evidence, the veteran is 
neither blind nor a patient in a nursing home.  Therefore, to 
prevail in this case he must demonstrate that he is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1999).  
While the veteran's disorders certainly limit his activities 
somewhat, there is simply no objective evidence of record to 
show that helplessness or near helplessness.

There is no indication of significant problems in 
accomplishing tasks associated with daily living.  The 
veteran is not bedridden and there is no indication that his 
prosthetic appliance requires adjustment that cannot be 
accomplished without aid.  It has simply not been 
demonstrated that the veteran is so disabled that he cannot 
perform routine tasks.  Accordingly, as the overall record 
does not reflect the presence of such debilitation as 
contemplated by the pertinent laws and regulations, a grant 
of special monthly pension based on the need for regular aid 
and attendance is not warranted.  38 U.S.C.A. §§ 1502(b), 
1521(d), (West 1991); 38 C.F.R. §§ 3.351(b), (c), 3.352(a) 
(1999).

With respect to the veteran's claim for special monthly 
pension based on housebound status, the Board observes that, 
despite the veteran's multiple disabilities, he does not have 
a single disability which is evaluated as 100 percent 
disabling.  The veteran has not presented any medical 
evidence which would demonstrate that he is entitled to a 100 
percent rating for any of his disabilities.  Consequently, 
since this is a threshold requirement for entitlement to 
benefits based on housebound status, special monthly pension 
based on housebound status is not warranted.  38 U.S.C.A. §§ 
1502(c), 1521(e), (West 1991); 38 C.F.R. § 3.351(d) (1999).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 
(1999).

Stomach and Bowel Disorder- New and Material Evidence

The RO, by a rating decision dated in October 1990, denied 
service connection for stomach trouble on the basis that 
there was no evidence of a current disability and no 
indication of a chronic gastrointestinal disorder during 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

When the claim was previously denied, the evidence showed 
that during service the veteran had been treated for acute 
gastroenteritis, etiology unknown, and acute diarrhea, 
etiology unknown.  Extensive work-up had shown no disease 
process.  Psychiatric evaluation diagnosed passive dependent 
personality manifested by hypochondriasis, helplessness, 
inaptitude and low adjustment potential.  The veteran was 
subsequently separated from service for unsuitability.  On a 
VA examination report in June 1980, examination of the 
veteran's digestive system was noted as negative.  A VA 
examination in January 1983, and outpatient records dated in 
1989 and 1990, contained no complaints or findings related to 
a stomach or bowel disorder.  

In its October 1990 rating decision, the RO determined that 
the veteran did not have a chronic gastrointestinal disorder 
either during service or currently; thus, service connection 
for stomach trouble was denied.  

Relevant, non-duplicative evidence received since October 
1990 includes VA and private treatment records dated from 
1994 to 1999, which showed no treatment or complaints related 
to a stomach or bowel disorder.  

Thus, the medical evidence added to the record since October 
1990 provides no objective basis to establish the presence of 
a current chronic stomach or bowel disorder, which could be 
related to the inservice complaints.  As such it does not 
constitute new and material evidence.  The Board notes in 
this regard that the veteran did not report for scheduled VA 
examinations in April 1999; such examinations may have 
provided evidence of a current disability.  

The veteran has also submitted his own written statements, 
and both his own and the testimony of his wife at a hearing 
in January 2000, to the effect that he has a problem with 
chronic diarrhea, which has been present since 1968, and 
which necessitates the wearing of diapers.  

Ascertaining the diagnosis or etiology of a disorder is a 
medical question and the veteran, as a layperson, does not 
possess the expertise to make a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  These 
statements are not supported by the objective evidence of 
record, which shows no chronic gastrointestinal disorder 
during service or currently, and no nexus between the current 
claimed gastrointestinal pathology and any event of service.  
As such, the lay testimony is not found to be material.  

While the veteran has submitted various items of evidence 
since the October 1990 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since October 1990 simply does 
not demonstrate that the veteran has a chronic 
gastrointestinal disorder, much less one that is attributable 
to his period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of a chronic 
stomach and bowel disorder that is attributable to the 
veteran's period of service.


ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a stomach and bowel 
disorder, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

